Exhibit 10.1



EXECUTION COPY
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
This Second Amendment to Revolving Credit Agreement (this “Amendment”), is
entered into as of June 29, 2012, by and among SunPower Corporation, a Delaware
corporation (the “Borrower”), Credit Agricole Corporate and Investment Bank, as
administrative agent for the Lenders (as defined below) (in such capacity, the
“Agent”).
RECITALS
A.    The Borrower, the Agent and certain financial institutions (the “Lenders”)
are parties to that certain Revolving Credit Agreement, dated as of September
27, 2011 (as amended, modified, supplemented, extended or restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have provided a
revolving credit facility to the Borrower. Each capitalized term used herein,
that is not defined herein, shall have the meaning ascribed thereto in the
Credit Agreement.
B.    The Borrower has notified the Agent and the Lenders that it wishes to
amend the Credit Agreement as set forth below, but otherwise have the Credit
Agreement remain in full force and effect.
C.    The Lenders signatory hereto are willing to amend the Credit Agreement, in
accordance with the terms, and subject to the conditions, set forth herein.
AGREEMENT
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
1.Incorporation of Recitals. Each of the above recitals is incorporated herein
as true and correct and is relied upon by the Agent and each Lender signatory
hereto in agreeing to the terms of this Amendment.


2.Amendments to Credit Agreement.


a.The following new definition is hereby inserted in Section 1.01 of the Credit
Agreement in the correct alphabetical order:


“Project Indebtedness” means Indebtedness of any project finance Subsidiary as
to which the holders of such Indebtedness have recourse only to such project
finance Subsidiary and any other project finance Subsidiaries, including such
Subsidiaries' assets, but without recourse to the Borrower or other Subsidiaries
which are not project finance Subsidiaries, other than the Equity Interests in
project finance Subsidiaries.


b.The definition of “EBITDA” in Section 1.01 of the Credit Agreement is hereby
amended by (i) replacing the phrase “Borrower and its Subsidiaries on a
consolidated basis” with the phrase “Borrower and its Subsidiaries (other than
project finance Subsidiaries with obligations in respect of Project
Indebtedness) on a consolidated basis”, and (ii) replacing the phrase “Borrower
and its Subsidiaries” with the phrase “Borrower and such Subsidiaries” in
clauses (f) and (k) thereof.


c.The definition of “Financial Indebtedness” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the phrase “non-recourse indebtedness”
with the phrase “Project Indebtedness” in clause (v) thereof.













--------------------------------------------------------------------------------



d.Section 5.02 of the Credit Agreement is hereby amended by (i) deleting the
word “gross” in the first sentence thereof and (ii) deleting the second sentence
thereof in its entirety.


3.Representations and Warranties. The Borrower hereby represents and warrants,
as of the date of this Amendment, for the benefit of the Agent and each Lender,
that:


a.The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects with the same effect as though made on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;


b.The execution and delivery of this Amendment has been duly authorized by all
necessary organizational action of the Borrower. This Amendment has been duly
executed and delivered by the Borrower and is a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors' rights
generally and to general principles of equity;


c.The transactions contemplated by this Amendment (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, except to the extent that any such failure to obtain such
consent or approval or to take any such action, would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Requirement of
Law applicable to the Borrower, (c) will not violate or result in a default
under any other material indenture, agreement or other instrument binding upon
the Borrower its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower; and


d.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing.


4.Ratification and Confirmation of Loan Documents. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
alter, modify, amend, or in any way affect any of the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or any
other Loan Document, and shall not shall not operate as a waiver of any right,
power, or remedy of the Agent or any Lender under the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, the Credit Agreement,
all promissory notes and all other instruments, documents and agreements entered
into in connection with the Credit Agreement and each other Loan Document shall
be and remain in full force and effect in accordance with their respective terms
and hereby are ratified and confirmed by the Borrower in all respects.


5.Effectiveness. This Amendment shall become effective on the date first written
above (the “Effective Date”) only upon satisfaction of the following conditions
precedent on or prior to such date unless otherwise waived in writing by the
Required Lenders:


a.The Agent (or its counsel) shall have received from each party hereto either
(A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

2

--------------------------------------------------------------------------------



b.The representations and warranties of the Borrower set forth herein shall be
true and correct in all material respects as of the Effective Date.


c.No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both,
shall be continuing as of the Effective Date.


d.The Agent shall have received an officer's certificate from the Borrower,
dated the Effective Date, certifying that (a) attached thereto are true,
complete and correct copies of the certificate of incorporation and bylaws of
the Borrower, (b) attached thereto is a true, complete and correct copy of the
resolutions duly adopted by the Borrower authorizing the execution, delivery and
performance of this Amendment and that such resolutions have not been amended,
modified, revoked or rescinded, and (c) the Borrower is able to pay its debts as
they become due and that no action has been taken by the Borrower, its directors
or officers in contemplation of the liquidation or dissolution of the Borrower
as of the Effective Date.


e.The Agent shall have received signature and incumbency certificates of the
officers of the Borrower executing this Amendment, each dated as of the
Effective Date.


6.Miscellaneous. The Borrower acknowledges and agrees that the representations
and warranties set forth herein are material inducements to the Agent and the
Lenders to deliver this Amendment. This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns. This Amendment is a Loan Document.
Henceforth, this Amendment and the Credit Agreement shall be read together as
one document and the Credit Agreement shall be modified accordingly. No course
of dealing on the part of the Agent, the Lenders or any of their respective
officers, nor any failure or delay in the exercise of any right by the Agent or
the Lenders, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. The failure at any time to require strict performance by the Borrower of
any provision of the Loan Documents shall not affect any right of the Agent or
the Lenders thereafter to demand strict compliance and performance. Any
suspension or waiver of a right must be in writing signed by an officer of the
Agent, and or the Lenders, as applicable. No other person or entity, other than
the Agent and the Lenders, shall be entitled to claim any right or benefit
hereunder, including, without limitation, the status of a third party
beneficiary hereunder. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules. If any provision of this Amendment or any of the other Loan
Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed
therefrom, and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been a part thereof. This
Amendment may be executed in any number of counterparts, including by electronic
or facsimile transmission, each of which when so delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument.


[Remainder of page intentionally left blank]















3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower and the Agent have caused this Amendment to be
executed as of the date first written above.
SUNPOWER CORPORATION






By:/s/ Chuck Boynton
Name: Chuck Boynton
Title: EVP & CFO
 
 
 








--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Agent




By:/s/ Dianne Scott
Name: Dianne Scott
Title: Managing Director




By:/s/ Sharada Manne
Name: Sharada Manne
Title: Managing Director






